Citation Nr: 0424284	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  00-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
synovitis of the right knee, evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
synovitis of the left knee, evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for chronic 
muscular strain, low back, superimposed on degenerative and 
congenital instability, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and TL


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1985 to January 
1989.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (V) Regional Office (RO) in Portland, Oregon.

Service connection is also in effect for spastic myelopathy, 
right lower extremity associated with thoracic degenerative 
disc disease, T-2/T-3, T-3/T-4, T-4/T-5 and T-7/T-8, 
currently evaluated as 40 percent disabling; spastic 
myelopathy, left lower extremity associated with thoracic 
degenerative disc disease, T-2/T-3, T-3/T-4, T-4/T-5 and T-
7/T-8, currently evaluated as 40 percent disabling; and 
thoracic degenerative disc disease of T-2/T-3, T-4/T-5 and T-
7/T-8, evaluated as 10 percent disabling.   

The veteran and a friend provided testimony before a Veterans 
Law Judge at the RO in March 2003; a transcript of that 
hearing is of record.  Although the rating action on which 
the current appeal rests included other issues, the issues 
cited on the front page of this decision were those 
specifically identified by the veteran and his representative 
as being included in this appeal.

At the time of the hearing and in other correspondence of 
record, other issues were specifically raised including 
entitlement to a total rating based on individual 
unemployabiltiy due to service-connected disabilities (TDIU); 
and entitlement to service connection for additional problems 
involving the hips, legs and ankles.  While the RO most 
recently adjudicatively addressed those latter issues in the 
context of new and material evidence, it was stated that the 
RO had not yet addressed, and that the considerations of 
Allen v. Brown, 7 Vet. App. 439, should be taken into 
account.  Although not technically part of the current 
appeal, these issues are clearly tangential to the issues at 
hand and encompassed within the intent of the veteran's 
overall contentions with regard to his overall health and the 
impact of his service-connected disabilities on his ability 
to work, and should be expeditiously addressed by the RO in 
their totality. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On VA examination in April 2003, the examiner noted that the 
veteran had a rather complex neurological history; and that 
much of his recent care had been from private physicians from 
whom complete records were unavailable.  The examiner noted 
that the veteran had a history of secondary degenerative 
arthritis of the hips, knees and ankles from chronic spastic 
gait due to the service-connected problems.  He was quite 
concerned that the overall condition appeared to be 
deteriorating rather rapidly.  A complete assessment of his 
specific related pain, limitations of motion and other 
pertinent clinical findings was not reported on the 
examination findings.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain).  As service 
connection has been established for various problems which 
involve rating on the basis of limitation of motion due to 
arthritis, VA must consider such factors as painful motion, 
weakened movement, and excess fatigability in determining the 
current level of disability (limitation of motion and 
functional loss) due to left knee arthritis.  See also 38 
C.F.R. § 4.14 (2003).

At the hearing, the veteran indicated that he continued to 
take extensive medications and yet he was physically unable 
to do much due to his disabilities.  It was specifically 
argued that he should be given a new and adequately 
comprehensive VA examination to include all pertinent 
criteria and to consider the new regulations relating to 
rating back disabilities.  

The Board concurs that this is entirely appropriate.  Based 
on the information cited above, the Board finds that 
additional development is required.  

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, the veteran should 
identify the private physicians who have 
seen him since 2000 and with the 
assistance as required of the RO, these 
complete records should be obtained.  All 
VA records should also be acquired and 
attached to the claims folder.

2.  The veteran should be scheduled for a 
comprehensive VA orthopedic and 
neurological evaluation by physicians who 
have not previously examined him to 
determine the exact nature and extent of 
all impairment attributable to his 
service-connected disabilities and 
associated symptoms.  All necessary 
laboratory and other testing including X-
rays, assessments of motion under DeLuca, 
etc. should be undertaken and reported in 
detail.

The physicians designated to examine the 
veteran should specifically identify 
which symptoms or findings are 
attributable to any of the veteran's 
service-connected disabilities and which 
are due to other causes.  If 
indistinguishable, this should also be 
noted.  See also 38 C.F.R. § 4.14.  The 
examining physician should indicate the 
extent to which the veteran may have 
functional impairment of his knees and 
back as a result of pain, limitation of 
motion, weakened movement, excess 
fatigability, or incoordination 
(including during activities that are 
intrinsic to his day- to-day living 
experiences or at times when pain, 
weakened movement, excess fatigability, 
or incoordination is most noticeable, 
such as during prolonged use).  The 
examiner should also note the presence 
and severity of any other impairment of 
the knee, including recurrent subluxation 
or lateral instability.  

The clinical findings and reasons upon 
which the opinions are based should be 
clearly set forth.  The examination and 
findings relating to the back must 
include all pertinent regulatory 
criteria, new and old.  If the 
examiner(s) are unable to form an opinion 
on any of the requested findings, he or 
she should note the reasons why such an 
opinion cannot be made.  

4.  The claim should then be 
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  They should be afforded an 
opportunity to respond.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

